Title: Abigail Adams to John Adams, 26 February 1780
From: Adams, Abigail
To: Adams, John



My dearest Friend

Febry. 26 1780


This day I am happy in the News of your safe arrival at Corruna by a vessel arrived at Newbury port in 60 days from thence. I cannot be sufficiently thankfull for this agreable intelligence, or for the short, and I hope agreable voyage with which you were favourd. I suppose you will proceed from thence by land and flatter myself that a few weeks will bring me the agreable tidings of your arrival in France.
Capt. Sampson has at last arrived after a tedious passage of 89 days. By him came 3 Letters for you, 2 from Mr. Lee and one from Mr. Gellee. Both these Gentlemen are pleasd to make mention of me. You will therefore return my Respectfull complements to them, and tell them that I esteem myself honourd by their notice.
I wrote you by Mr. Austin who I hope is safely arrived. He went from here in the height of the sublimist winter I ever saw. In the latter part of December and beginning of Janry. there fell the highest snow known since the year 1740, and from that time to this day the Bay has been froze so hard that people have walked, road, and sleded, over it to Boston; it was froze across Nantasket road, so that no vessel could come in or go out; for a month. For 30 days after the storms, we had neither snow, rain, or the least Thaw. It has been remarkably Healthy, and we have lived along tolerably comfortable, tho many people have sufferd greatly for fuel.
The winter has been so severe that very little has been attempted, and less performed by our army. The Enemy have been more active and mischievous; but have fail’d in their Grand attempt of sending large succours to Gorgia: by a severe storm which dispersed and wrecked many of their Fleet.
We have hopes that as the combined Fleets are again at sea, that they will facilitate a Negotiation for peace—a task arduous and important, beset with many dangers.
In one of those Letters Received by Capt. Sampson, Mr. Gellee mentions a report which was raised and circulated concerning you, after you left France.
The best reply that could possibly be made to so groundless an accusation, is the unsolicited testimony of your Country, in so speedily returning you there, in a more honorable and important Station, than that which you had before sustaind.
Pride, vanity, Envy, Ambition and malice, are the ungratefull foes that combat merrit and Integrity. Tho for a while they may triumph to the injury of the just and good, the steady, unwearied perseverence of Virtue and Honour will finally prevail over them. He who can retire from a publick Life to a private Station, with a self approveing conscience, unambitious of pomp or power has little to dread from the machinations of envy, the snares of treachery, the Malice of Dissimulation, or the Clandestine stabs of Calumny. In time they will work their own ruin.
You will be solicitous to know how our Constitution prospers. Convention are still setting. I am not at present able to give you an accurate account of their proceedings, but shall endeavour to procure a satisfactory one against a more direct conveyance.
I earnestly long to receive from your own hand an assurance of your safety and that of my dear Sons.

I send all the journals, and papers I have received. All our Friends are well, and desire to be rememberd. Enclosed is a list of Taxes, since December. In April a much larger is to be collected to pay Penobscot score.
Complements to Mr. Dana. His unkle is recoverd from a plurisy which threatned his life, but Mrs. Dana will no doubt write by this conveyance which renders it unnecessary for me to be perticuliar.
Success attend all your endeavours for the publick weal and that the happiness and approbation of your Country be the Reward of your Labours is the ardent wish of your affectionate

Portia

